Case 1:21-cv-01009-DNH-ML Document 16-3 Filed 09/22/21 Page 1 of 4




          Exhibit C
9/13/21, 9:05 AM                                     Case 1:21-cv-01009-DNH-ML
                                                                             DeltaDocument       16-3
                                                                                  Variant: What We      Filedthe09/22/21
                                                                                                   Know About    Science | CDCPage 2 of 4


                                                                                                                                            Español | Other Languages




        COVID-19

        To maximize protection from the Delta variant and prevent possibly spreading it to others, get vaccinated as soon as you can and
        wear a mask indoors in public if you are in an area of substantial or high transmission.




     Delta Variant: What We Know About the Science
     Updated Aug. 26, 2021                  Print



     On July 27, 2021, CDC released updated guidance on the need for urgently increasing COVID-19 vaccination coverage and a
     recommendation for everyone in areas of substantial or high transmission to wear a mask in public indoor places, even if they are fully
     vaccinated. CDC issued this new guidance due to several concerning developments and newly emerging data signals.

     First, a significant increase in new cases reversed what had been a steady decline since January 2021. In the days leading up to our
     guidance update, CDC saw a rapid and alarming rise in the COVID-19 case and hospitalization rates around the country.


        •    In late June, the 7-day moving average of reported cases was around 12,000. On July 27, the 7-day moving average of cases reached
             over 60,000. This case rate looked more like the rate of cases we had seen before the vaccine was widely available.

     Second, new data began to emerge that the Delta variant was more infectious and was leading to increased transmissibility when
     compared with other variants, even in some vaccinated individuals. This includes recently published data from CDC and our public health
     partners, unpublished surveillance data that will be publicly available in the coming weeks, information included in CDC’s updated Science
     Brief on COVID-19 Vaccines and Vaccination, and ongoing outbreak investigations linked to the Delta variant.


     Delta is currently the predominant variant of the virus in the United States. Below is a high-level summary of what CDC scientists have
     recently learned about the Delta variant. More information will be made available when more data are published or released in other
     formats.



     Infections and Spread
         The Delta variant causes more infections and spreads faster than early forms of SARS-CoV-2, the virus that causes COVID-19


        •    The Delta variant is more contagious: The Delta variant is highly contagious, more than 2x as contagious as previous variants.

        •    Some data suggest the Delta variant might cause more severe illness than previous variants in unvaccinated people. In two different
             studies from Canada and Scotland, patients infected with the Delta variant were more likely to be hospitalized than patients infected
             with Alpha or the original virus that causes COVID-19. Even so, the vast majority of hospitalization and death caused by COVID-19 are
             in unvaccinated people.

        •    Unvaccinated people remain the greatest concern: The greatest risk of transmission is among unvaccinated people who are much
             more likely to get infected, and therefore transmit the virus. Fully vaccinated people get COVID-19 (known as breakthrough
             infections) less often than unvaccinated people. People infected with the Delta variant, including fully vaccinated people with
             symptomatic breakthrough infections, can transmit the virus to others. CDC is continuing to assess data on whether fully vaccinated
             people with asymptomatic breakthrough infections can transmit the virus.

        •    Fully vaccinated people with Delta variant breakthrough infections can spread the virus to others. However, vaccinated people
             appear to spread the virus for a shorter time: For prior variants, lower amounts of viral genetic material were found in samples taken
             from fully vaccinated people who had breakthrough infections than from unvaccinated people with COVID-19. For people infected
             with the Delta variant, similar amounts of viral genetic material have been found among both unvaccinated and fully vaccinated
             people. However, like prior variants, the amount of viral genetic material may go down faster in fully vaccinated people when
             compared to unvaccinated people. This means fully vaccinated people will likely spread the virus for less time than unvaccinated
             people.




https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-variant.html                                                                                                   1/3
9/13/21, 9:05 AM                                     Case 1:21-cv-01009-DNH-ML
                                                                             DeltaDocument       16-3
                                                                                  Variant: What We      Filedthe09/22/21
                                                                                                   Know About    Science | CDCPage 3 of 4




         View Larger

     Vaccines
         Vaccines in the US are highly effective, including against the Delta variant


        •    The COVID-19 vaccines approved or authorized in the United States are highly effective at preventing severe disease and death,
             including against the Delta variant. But they are not 100% effective, and some fully vaccinated people will become infected (called a
             breakthrough infection) and experience illness. For all people, the vaccine provides the best protection against serious illness and
             death.


        •    Vaccines are playing a crucial role in limiting spread of the virus and minimizing severe disease. Although vaccines are highly
             effective, they are not perfect, and there will be vaccine breakthrough infections. Millions of Americans are vaccinated, and that
             number is growing. This means that even though the risk of breakthrough infections is low, there will be thousands of fully
             vaccinated people who become infected and able to infect others, especially with the surging spread of the Delta variant. Low
             vaccination coverage in many communities is driving the current rapid surge in cases involving the Delta variant, which also increases
             the chances that even more concerning variants could emerge.

        •    Vaccination is the best way to protect yourself, your family, and your community. High vaccination coverage will reduce spread of the
             virus and help prevent new variants from emerging. CDC recommends that everyone aged 12 years and older get vaccinated as soon
             as possible.

https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-variant.html                                                                                 2/3
9/13/21, 9:05 AM                                     Case 1:21-cv-01009-DNH-ML
                                                                             DeltaDocument       16-3
                                                                                  Variant: What We      Filedthe09/22/21
                                                                                                   Know About    Science | CDCPage 4 of 4



     Masks
         Given what we know about the Delta variant, vaccine effectiveness, and current vaccine coverage, layered prevention strategies,
         including wearing masks, are needed to reduce the transmission of this variant


        •    At this time, as we build the level of vaccination nationwide, we must also use all the prevention strategies available, including
             masking indoors in public places, to stop transmission and stop the pandemic. Everyone who is able, including fully vaccinated
             people, should wear masks in public indoor places in areas of substantial or high transmission.



     References
         1. Bernal JL, Andrews N, Gower C, et al. Effectiveness of Covid-19 Vaccines against the B.1.617.2 (Delta) Variant. N Engl J Med. 2021 Jul
            21;doi:10.1056/NEJMoa2108891  .
         2. Brown CM, Vostok J, Johnson H, et al. Outbreak of SARS-CoV-2 Infections, Including COVID-19 Vaccine Breakthrough Infections,
            Associated with Large Public Gatherings — Barnstable County, Massachusetts, July 2021. MMWR Morb Mortal Wkly Rep. ePub: 30 July
            2021; https://www.cdc.gov/mmwr/volumes/70/wr/mm7031e2.htm
         3. Chia PY, Ong SWX, Chiew CJ, et al. Virological and serological kinetics of SARS-CoV-2 Delta variant vaccine-breakthrough infections: a
            multi-center cohort study. 2021;doi:doi.org/10.1101/2021.07.28.21261295  .
         4. Fisman DN, Tuite AR. Progressive Increase in Virulence of Novel SARS-CoV-2 Variants in Ontario, Canada. medRxiv. 2021 Jul 12;
            https://doi.org/10.1101/2021.07.05.21260050  .
         5. Li B, Deng A, Li K, et al. Viral Infection and Transmission in a Large Well-Traced Outbreak Caused by the Delta SARS-CoV-2 Variant.
            medRxiv. 2021 Jul 12; https://doi.org/10.1101/2021.07.07.21260122  .
         6. Mlcochova P, Kemp S, Dhar S, et al. SARS-CoV-2 B.1.617.2 Delta Variant Emergence and Vaccine Breakthrough. Research Square
            Platform LLC. 2021 Jun 22; doi:10.21203/rs.3.rs-637724/v1 
         7. Musser JM, Christensen PA, Olsen RJ. et al. Delta Variants of SARS-CoV-2 Cause Significantly Increased Vaccine Breakthrough COVID-
            19 Cases in Houston, Texas. medRxiv. 2021 Jul 22; https://org/10.1101/2021.07.07.21260122.
         8. Nasreen S, Chung H, He S, et al. Effectiveness of COVID-19 vaccines against variants of concern in Ontario, Canada. medRxiv. 2021 Jul
            16;doi:doi.org/10.1101/2021.06.28.21259420  .
         9. Ong SWX, Chiew CJ, Ang LW, et al. Clinical and Virological Features of SARS-CoV-2 Variants of Concern: A Retrospective Cohort Study
            Comparing B.1.1.7 (Alpha), B.1.315 (Beta), and B.1.617.2 (Delta). SSRN Journal. 2021 Jun 7; https://doi.org/10.2139/ssrn.3861566  .
       10. Riemersma KA, Grogan BE, Kirta-Yarbo A, et al. Vaccinated and Unvaccinated Individuals Have Similar Viral Loads in Communities
           with a High Prevalence of the SARS-CoV-2 Delta Variant. medRxiv. 2021 Jul 31; https://doi.org/10.1101/2021.07.31.21261387  .
       11. SARS-CoV-2 variants of concern and variants under investigation in England, Technical briefing 19 Public Health England Technical
           Briefing 19. 2021 Jul 23;
           https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment_data/file/1005517/Technical_Briefing_19.pdf
                   
       12. Sheikh A, McMenamin J, Taylor B, Robertson C. SARS-CoV-2 Delta VOC in Scotland: demographics, risk of hospital admission, and
           vaccine effectiveness. The Lancet. 2021;397(10293):2461-2462. doi:10.1016/s0140-6736(21)01358-1  .
       13. Stowe J, Andrews N, Gower C, et al. Effectiveness of COVID-19 vaccines against hospital admission with the Delta (B.1.617.2) variant.
           2021. https://khub.net/web/phe-national/public-library/-/document_library/v2WsRK3ZlEig/view_file/479607329  .
       14. Thompson MG, Burgess JL, Naleway AL, et al. Prevention and Attenuation of COVID-19 with the BNT162b2 and mRNA-1273 Vaccines.
           N Engl J Med. 2021 Jul 22;385(4):320-329. doi: 10.1056/NEJMoa2107058  . Epub 2021 Jun 30. PMID: 34192428; PMCID:
           PMC8262622.
       15. Dagpunar J. Interim estimates of increased transmissibility, growth rate, and reproduction number of the Covid-19 B.1.617.2 variant
           of concern in the United Kingdom. medRxiv. 2021;doi:doi.org/10.1101/2021.06.03.21258293 
                                                                                                                                            Last Updated Aug. 26, 2021




https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-variant.html                                                                                                    3/3
